Citation Nr: 0017461	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  96-18 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 



INTRODUCTION

The veteran served on active duty from November 1978 to 
November 1981, and from March 1982 to October 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision by the RO that 
denied the veteran's claim of entitlement to service 
connection for a mental illness.  The Board notes that the 
veteran has been diagnosed with various acquired psychiatric 
disorders, including PTSD, and that VA law treats PTSD 
differently from other psychiatric disorders.  See 38 C.F.R. 
§ 3.304 (f) (1999).  Therefore, the issue presented for 
appellate review is entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.

In June 1997 the Board remanded this claim to the RO for 
further development.  The RO has developed the claim in 
accordance with the instructions set out in the Board's 
remand and now this case is subject to appellate review.  


FINDINGS OF FACT

1. All relevant evidence necessary for an informed decision 
on the veteran's claim has been obtained.  

2. The veteran was not engaged in combat during active duty.

3. The veteran reported that he entered the Special Forces 
and served in Panama at which time his inservice stressors 
included seeing people being killed on special missions.  

4. The evidence does not show a clear, current diagnosis of 
PTSD.  

5. The preponderance of the evidence is against the veteran's 
claim for entitlement to service connection for PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or related to the veteran's service.  
38 U.S.C.A. § § 1101, 1131, 1112, 1113, 1137, 1154 (b), 5107 
(b) (West 1991); 38 C.F.R. § § 3.303, 3.304 (f), 3.307, 3.309 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Laws and Regulations

a. Well-Grounded Claim 

In determining whether the veteran is entitled to service 
connection, the Board must first determine whether a claim is 
well grounded under 38 U.S.C.A. § 5107(a) (West 1991).  A 
well-grounded claim for service connection is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The claim does not need to be conclusive, but it 
must be accompanied by supportive evidence to meet the 
initial burden put on the veteran by § 5107(a).  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A claim for service 
connection for PTSD is well-grounded when the veteran has 
submitted: (1) medical evidence of a current diagnosis of 
PTSD; (2) lay evidence (presumed credible for these purposes) 
of an inservice stressor (s); and (3) medical evidence of a 
nexus between service and the current PTSD disability.  
Gaines v. West, 11 Vet. App. 353, 357 (1998) (citing Cohen v. 
Brown, 10 Vet. App. 128, 136-37 (1997); see also Caluza, 7 
Vet. App. at 506; 38 C.F.R. § 3.304(f) (1999).  

In the Board's June 1997 remand, it initially concluded that 
this claim was well-grounded.  To reiterate, the Board finds 
that the veteran submitted some evidence of a current 
diagnosis of PTSD, of inservice stressors presumed to have 
occurred, and of a plausible relationship between the PTSD 
and inservice stressors.  This is sufficient to establish a 
well-grounded claim.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

Because his claim is well-grounded, the veteran is entitled 
to assistance with the development of evidence in support of 
the claim.  38 U.S.C.A. § 5107 (a) (West 1991).  In this 
regard, the Board notes that the VA obtained all of the 
veteran's VA treatment records and military administrative 
records.  The veteran was also afforded a VA psychiatric 
examination in May 1998.  It also attempted to obtain all the 
evidence which he indicated might be available.  The Board 
remanded this case in June 1997 for the purpose of ensuring 
that VA fully developed the record.  Overall, the Board finds 
that the veteran has not alleged that any other records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Thus, all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist, as mandated by 
38 U.S.C.A. § 5107 (a).  

b. Service connection for PTSD 

The law states that an award of entitlement to service 
connection for PTSD requires (1) medical evidence 
establishing a clear, current diagnosis of the condition; (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999); 
Gaines v. West, 11 Vet. App. 353, 357 (1998) (citing Cohen v. 
Brown, 10 Vet. App. 128, 136-37 (1997); see also VA 
ADJUDICATION PROCEDURE MANUAL M21- 1, Part VI, 11.38 (Aug. 
26, 1996) (reiterating the three PTSD service-connection 
requirements set forth in regulation § 3.304(f) and 
specifically requiring "credible supporting evidence that the 
claimed in-service stressor actually occurred").

Psychoses are presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. § 1101, 1131, 1112, 
1113, 1137, 5107 (West 1991); 38 C.F.R. § 3.307, 3.309 
(1999); Hensley v. Brown, 5 Vet. App. 155 (1993).  

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107 (b) (West 1991).  

II. Evidence 

Review of the veteran's service medical records indicates 
that on a November 1978 entrance examination, the veteran's 
psychiatric and neurological conditions were normal.  

In September 1983 military discharge proceedings were brought 
against the veteran due to his repeated "CDAC" failures, 
inability to control his actions when under the influence of 
alcohol, and lack of rehabilitative progress or desire to be 
rehabilitated.  During the proceedings, it was noted that in 
October 1982 the veteran was admitted to a detoxification 
center in Frankfurt Hospital, in December 1982 he was 
transferred to Landstuhl Hospital's residential treatment 
facility and in August and September 1983 he was admitted to 
the Frankfurt Hospital Department of Psychiatry.  

A September 1983 separation examination and concomitant 
mental status evaluation show a diagnoses of alcohol 
dependence, violent passive-aggressive personality, and 
alcohol dependency syndrome.

Private medical records from Natchaug Hospital dated in April 
1992 indicate that the veteran received treatment on an 
inpatient basis for alcohol and cocaine detoxification.  The 
veteran reported that while in the military he served in the 
Green Berets in El Salvador and he was involved in several 
killings.  He also described himself as being in shackles 
while in the service.  The pertinent diagnoses were recurrent 
depression, PTSD, alcohol dependence and cocaine abuse.

VA Medical Center (VAMC) inpatient and outpatient treatment 
records from July 1992 to January 1993, indicate that the 
veteran had complaints of depression and occasional insomnia 
during detoxification treatment and therapy.  The veteran 
stated that he took Thorazine after his discharge from 
service.  He also reported suffering from flashbacks of his 
Green Beret experiences in El Salvador.  

A VA hospitalization discharge summary dated from September 
30, 1992, to October 2, 1992 shows that the veteran was 
admitted to the detoxification unit for chronic alcohol 
abuse.  The veteran reported suffering from chronic 
nightmares that he believed were associated with life stress 
and PTSD.  Pertinent diagnoses were chronic ethanol 
abuse/dependence and PTSD.  

A December 1993 VA discharge summary indicates that the 
veteran was admitted to the VAMC for alcohol intoxication and 
during that time he also received treatment for his 
headaches.  

VAMC inpatient treatment records from August 1994 show that 
the veteran was admitted immediately following his discharge 
from a three week hospitalization stay for depression, 
complaints of auditory hallucinations and suicidal thoughts.  
The veteran reported having a history of auditory 
hallucinations and depression since his youth.  He told the 
VA psychiatrist that he was first diagnosed with depression 
in 1982.  The pertinent diagnoses were recurrent depression, 
with psychotic features; and PTSD.

During an April 1995 VA mental examination, the veteran had 
complaints of depression, paranoia and apathy.  The veteran 
reported that he had suffered from severe bouts of depression 
since he was stationed in Germany in 1983.  He told the VA 
examiner that he was hospitalized for six months in Germany, 
"doped up on Thorazine," and was suicidal and violent 
towards others.  The VA examiner noted that psychotic 
symptoms were evident, but that it was unclear whether these 
were persistent, and that this affected his diagnosis.  The 
pertinent diagnoses were major depression, with psychotic 
features; and rule out chronic paranoid schizophrenia, 
schizoaffective disorder and personality disorder.

In an April 1996 substantive appeal, the veteran requested 
that the RO obtain medical records from a psychiatric ward in 
Wiesbaden, Germany.  He stated that he attached to the appeal 
a copy of a record from the Providence, Rhode Island VA 
Hospital (Providence VAH), reflecting its refusal to treat 
him "while this process is going on," apparently a 
reference to the pendency of his claim.  No such copy was 
attached to the substantive appeal form, or otherwise appears 
of record.  The RO had previously contacted the National 
Personnel Records Center (NPRC) regarding records from 
Wiesbaden, but in March 1996, the NPRC indicated that a 
search for the records was negative.  

In May 1996, the RO contacted the veteran, asking him to 
identify when the Providence VA Hospital refused to treat 
him, so that the RO could contact the hospital.  The veteran 
did not reply.

In June 1997, the RO requested all of the veteran's treatment 
records from the VAMC in Providence, Rhode Island and from 
the Veteran's Center in Cranston, Rhode Island.  

In July 1997 the VAMC submitted numerous treatment records to 
the RO.  The VAMC treatment records show that from September 
1994 to January 1997 the veteran received ongoing treatment 
for depression.  

The VAMC treatment records also indicate that in December 
1996 the veteran was hospitalized for a suicide attempt.  
Diagnoses were alcohol intoxication, history of PTSD, and 
rule out obsessive compulsive disorder.  

In November 1997, the veteran submitted copies of awards and 
commendations he received while in service.  

Military administrative records received in January 1998 show 
that the veteran served in Ft. Bragg and Germany.  The 
records also indicate that the veteran had three weeks of 
training in jungle warfare.  

In a March 1998 conversation with a VA representative, the 
veteran stated that he could not recall specific information 
concerning his service in El Salvador and in-service 
stressors that might have contributed to his PTSD.  

During a May 1998 VA examination, the veteran stated that 
while in the service he suffered from severe bouts of 
depression and psychosis.  The veteran reported that he 
entered the Special Forces and served in Panama.  He added 
that while in the service he saw people being killed on 
special missions.  According to the veteran, while he was in 
the El Salvador jungle he saw enemy soldiers being shot in 
the knees during ambushes.  

The veteran explained that when severely depressed he has 
extreme difficulties getting out of bed, he has suicidal 
ideation, sleep disturbances, appetite disturbances, weight 
loss, lack of energy and anhedonia.  The VA psychiatrist 
noted that the veteran described multiple chronic episodes of 
depression starting from service and he also described 
present and past symptoms of psychosis.  The VA psychiatrist 
found that the veteran is currently suffering from symptoms 
of depression and psychosis.  

Upon mental examination, the VA psychiatrist observed that 
the veteran was alert, oriented, poorly groomed, very 
agitated, tremulous, and diaphoretic.  It was noted that 
there was a wide range of affects including extreme 
irritability, suspiciousness, sadness, and anxiety.  The 
veteran's thought pattern was coherent and he was alert and 
oriented.  The veteran was grossly and cognitively intact.  
The veteran exhibited paranoid ideation and delusions of 
reference. He also demonstrated delusions of thought control.  
He denied auditory hallucinations or current suicidal or 
homicidal ideation.  The veteran described some current 
depressive symptoms including depressed mood and 
hopelessness.  Diagnoses were alcohol dependence, chronic 
paranoid schizophrenia, and major depression, recurrent.  

After reviewing all verification records and the patient's 
descriptions of service-related stressors, the VA 
psychiatrist found that the in-service stressors described by 
the veteran lacked credibility.  According to the VA 
psychiatrist, the veteran's claims were not supported by the 
objective evidence in his chart and the descriptions were 
quite vague.  In addition, the VA psychiatrist noted that the 
veteran's extreme current delusional thinking could account 
for his recollection of his stressors.  He stated that a 
diagnosis of PTSD could not be made.  The VA examiner also 
stated that the veteran's current difficulties in function 
relate to his conditions of chronic paranoid schizophrenia 
and recurrent major depression and do not relate to any 
evidence of PTSD.  

In June 1998, the veteran received treatment at a VAMC for 
insomnia.  Upon examination, the veteran did not show any 
signs of depression, his mood and affect were within normal 
limits, he was not drinking, and there were no signs of any 
psychotic process.  Assessment was major depression in 
remission, history of schizo-affective features, and features 
of PTSD in remission.  

III. Analysis

As stated above, an award of entitlement to service 
connection for PTSD requires (1) medical evidence 
establishing a diagnosis of PTSD; (2) credible supporting 
evidence that an inservice stressor (s) occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed inservice stressors.  
38 C.F.R. § 3.304 (f) (1999); Gaines v. West, 11 Vet. App. at 
357.  

Initially, the Board notes that the veteran was not involved 
in active combat with the enemy during active service.  The 
veteran claims to have entered the Special Forces and served 
in Panama where he saw people being killed on special 
missions.  A finding that he engaged in combat requires 
evidence showing that he participated in events constituting 
an actual fight or encounter with a hostile foe.  VAOPGCPREC 
12-99.  His service records show that his military 
occupational specialty (MOS) was a tactical wire operations 
specialist.  In addition, during a May 1998 VA examination, 
the VA psychiatrist noted that the in-service stressors 
described by the veteran lacked credibility.  The VA 
psychiatrist found that the veteran's claims were not 
supported by objective evidence and the veteran's extreme 
delusional thinking could account for his recollection of his 
stressors.  The Board finds, therefore, that the above-cited 
evidence along with the veteran's military administrative 
records show that the veteran was not engaged in combat while 
in service.  Cohen, 10 Vet. App. at 142.  

The determinative issue in this case is whether the veteran 
has a current diagnosis of PTSD.  This is the initial 
requirement for entitlement to service connection.  It 
requires "medical evidence establishing a clear diagnosis" 
of PTSD.  38 C.F.R. § 3.304 (f) (1999).  The United States 
Court of Appeals for Veterans Claims (Court) has held, citing 
38 C.F.R. § 3.304 (f), that a diagnosis of PTSD must be 
"clear," "current," and "unequivocal."  Cohen, 10 Vet. 
App. at 139.  However, because specific requirements 
regarding the sufficiency of a stressor and the adequacy of 
symptomatology to support a PTSD diagnosis are not contained 
in 38 C.F.R. § 3.304 (f), a clear diagnosis of PTSD by a 
mental professional must be "presumed (unless evidence shows 
to the contrary) to have been made in accordance with the 
applicable DSM criteria."  Id. at 140.  

In this case, the record contains numerous VA medical records 
documenting the veteran's psychiatric treatment.  Since the 
determination is whether the veteran has a "current" 
diagnosis of PTSD, the Board finds that more recent medical 
records are ordinarily of higher probative value than older 
records.  See Francisco v. Brown, 7  Vet. App. 55, 58 (1994).  
However, the Court has also held that "the probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches ...As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the [BVA as] 
adjudicators ..."  Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993).  

The Board finds that the results of a May 1998 VA examination 
do not show a current diagnosis of PTSD.  In fact, the VA 
psychiatrist noted that the veteran's difficulty in 
functioning related to his chronic paranoid schizophrenia and 
recurrent major depression and did not relate to any evidence 
of PTSD.  The May 1998 VA examination report is of high 
probative value because it is the most recent psychiatric 
evaluation report of record and was the product of evaluation 
of the veteran by two psychiatrists, whom the Board had 
specifically requested to render an opinion as to the 
presence of PTSD.  

The Board recognizes that the veteran has asserted that he 
has PTSD.  However, lay statements as to a medical diagnosis 
are not competent evidence because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The Board acknowledges that a few medical records show a 
diagnosis of PTSD.  The veteran's April 1992 private hospital 
records and VAMC treatment records from August 1994 show a 
diagnosis of PTSD.  A December 1996 VA treatment records 
notes that the veteran has a history of PTSD.  The Board, 
however, finds that the December 1996 report is of diminished 
probative value because it was a product of an apparent self-
referral by the veteran, who provided medical history of a 
PTSD diagnosis.  In addition, a June 1998 VAMC treatment 
record shows features of PTSD in remission.  Overall, the 
diagnoses of PTSD, presumed valid, represent a minority of 
the competent medical evidence of record.  The great 
preponderance of the evidence, including clinical assessments 
by VA psychiatrists after full mental status examinations, 
shows that the veteran has chronic paranoid schizophrenia and 
major recurrent depression and that he does not meet the 
criteria for a diagnosis of PTSD.  

In light of the above, the Board must conclude that the 
claims file does not contain a clear and current diagnoses of 
PTSD.  As such, the first element of service connection for 
PTSD has not been satisfied.  38 C.F.R. § 3.304 (f) (1999); 
Cohen v. Brown, 10 Vet. App. at 139.  

During the 1998 VA psychiatric examination the veteran was 
diagnosed with chronic schizophrenia and recurrent clinical 
depression.  The Board finds that there was no evidence of 
psychoses initially noted within one year after the veteran's 
discharge from service.  Thus, the provisions pertaining to 
presumptive service connection for psychoses are not 
applicable.  See 38 C.F.R. § 3.307, 3.309 (1999).  In 
addition, the veteran's service medical records reflect no 
symptoms or clinical findings pertaining to chronic 
schizophrenia or recurrent clinical depression.  Although the 
medical evidence shows that he has chronic schizophrenia and 
recurrent major depression, that evidence does not suggest 
that the current psychiatric disability is related to an in-
service disease or injury.  Wade v. West, 11 Vet. App. 302 
(1998).  

The Board has determined that the veteran's claim of service 
connection for PTSD is denied.  It finds no current, clear 
diagnosis of PTSD.  As a result, the veteran's claim must be 
denied.  In reaching this decision, the Board has considered 
the doctrine of giving the benefit of the doubt to the 
veteran but does not find that the evidence is approximately 
balanced such as to warrant its application.  The 
preponderance of the evidence is against his claim.  
38 U.S.C.A. § 5107 (b) (West 1991).  


ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD is denied.  




_____________________________________
	A. BRYANT 
	Member, Board of Veterans' Appeals

 

